UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
                                                                                         FILED
                                                                                            JUL 2 2 2010
                                                                                    Clerk. U S OJ t·
Joseph Kinard,                                )                                    Courts fo'r the ~;~fr~~ ~:~~~~~ra
                                              )
                 Plaintiff,                   )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.
                                                                            10 1242
Office of Bar Counsel et al.,                 )
                                              )
                 Defendants.                  )




                                   MEMORANDUM OPINION

       This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A(b) (requiring dismissal of a prisoner's action upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

       Plaintiff, a prisoner at the Federal Correctional Institution in Oxford, Wisconsin, sues the

District of Columbia Office of Bar Counsel and two of its employees under the Federal Tort

Claims Act ("FTCA"), 28 U.S.c. §§ 2671 et seq., and the Freedom ofInformation Act ("FOIA"),

5 U.S.C. § 552. He seeks declaratory and injunctive relief and monetary damages stemming

from defendants' alleged refusal to produce the Oath of Office of the assistant United States

attorney who prosecuted him in this Court in 1997. See CompI. ,-r,-r 6-19, 23-25; id at 7

("Demands").

       Plaintiff states no claim under either the FTCA or the FOIA because those statutes apply

only to the United States and its agencies and officials, which the named defendants are not. See
Nwachukwu v. Rooney, 362 F. Supp. 2d 183, 192 (D.D.C. 2005) (establishing Bar Counsel as a

component of the District of Columbia Court of Appeals' Board of Professional Responsibility).

To the extent that plaintiff has "a common-law right of access to public records that stands

independently of the Freedom of Information Act," Hill v. Fed. Judicial Center, 238 Fed. Appx.

622,623 (D.C. Cir. 2007), his recourse lies in the Superior Court of the District of Columbia. A

separate order of dismissal accompanies this Memorandum Opinion.




                                                ~~_~U
                                                    ,JJV'-'7
                -tt                          United States Distr ct Judge
Date: July ~, 2010




                                                2